        Case 1:18-cv-11002-LTS-SN Document 131 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

-------------------------------------------------------x
YI SUN,
                                                                      No. 19 Civ. 10858 (LTS)(SN)
                                   Plaintiff,

                 -against-

SASLOVSKY, ESQ. et al.,

                                    Defendants.
-------------------------------------------------------x

                                                    ORDER

                 On October 23, 2020, the Court received two emails from Plaintiff. These emails,

attached to this order, appear to supplement Plaintiff’s letter requesting confirmation of receipt of

her notices of appeal and alleged payments (Docket Entry Nos. 62, 128). Plaintiff requests the

opportunity to show the Court the original receipts for those payments, and requests to review any

video surveillance of her activity in the courthouse lobby.

                 Plaintiff is hereby instructed to file, not email, any further communications for the

Court. Rule (A)(1)(a)(i) of the Court’s Individual Practices requires that all letters to the Court be

filed on the Electronic Case Files (“ECF”) system. Accordingly, the Court will not accept

communications or requests for judicial action by email.



SUN - EMAIL ORD.DOCX                                       VERSION OCTOBER 30, 2020                 1
       Case 1:18-cv-11002-LTS-SN Document 131 Filed 10/30/20 Page 2 of 2




               In connection with Plaintiff’s previous letter request, (Docket Entry Numbers 62,

128), the Court made inquiries. The documents Plaintiff filed with the Second Circuit on

September 28, 2020, included copies of payment instruments, two of which were made out to the

Clerk of the Second Circuit and one of which was made out jointly to the Clerk of the Second

Circuit and the Clerk of the Southern District of New York, but no original payment instruments

were included. As the Court has previously informed Plaintiff, no payment instruments were

found in the material she deposited in the Southern District of New York drop box on October 3,

2020. (Docket Entry No. 129.) Plaintiff has been encouraged to follow up with the Post Office as

to tracing or replacement of the money orders. Plaintiff may also follow up with her bank as to

whether the check has been cashed or can be replaced. If Plaintiff obtains documentation showing

that the instruments have been negotiated, she may submit it to the Clerk of Court for the Southern

District of New York for further review in this matter.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               The Clerk of Court is respectfully directed to file a copy of this order in each of the

above-captioned matters. Chambers will provide a copy of this order to Plaintiff.

               SO ORDERED.

Dated: New York, New York
       October 30, 2020

                                                      _Laura Taylor Swain__ ___
                                                      LAURA TAYLOR SWAIN
                                                      United States District Judge
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029



SUN - EMAIL ORD.DOCX                              VERSION OCTOBER 30, 2020                          2
